                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                    ORANGEBURG DIVISION

KIMBERLY P. SCARBOROUGH,                       )   Civil Action No. 5:20-cv-02267-KDW
                                               )
                         Plaintiff,            )
                                               )
                 v.                            )
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security                )
Administration,                                )
                                               )
                         Defendant.            )

                                               ORDER

          This matter is before the court on the parties’ Stipulation for an Award of Attorney Fees

under the Equal Access to Justice Act (“EAJA”). In this Stipulation, the parties advise that they

have agreed to stipulate to an award of $7,400.00 in attorney fees and $400.00 in costs. Stipulation,

ECF No. 27. The court finds the stipulated amount of fees and costs to be reasonable and in

accordance with applicable law. Further, the parties have stipulated that the previously filed

Petition for EAJA Fees, ECF No. 25, 1 is withdrawn. See id.

          Pursuant to the Stipulation, it is ordered that Plaintiff, Kimberly P. Scarborough, is

awarded attorney fees in the amount of Seven Thousand, Four Hundred Dollars and 00/100 Cents

($7,400.00), and costs in the amount of Four Hundred Dollars and 00/100 Cents ($400.00) under

28 U.S.C. § 2412(a), (d) of the EAJA. These attorney fees will be paid directly to Plaintiff,

Kimberly P. Scarborough, and sent to the business address of Plaintiff’s counsel. Full or partial

remittance of the awarded attorney fees will be contingent upon a determination by the

Government that Plaintiff owes no qualifying, pre-existing debt(s) to the Government. If such a



1
    In the Amended Petition counsel indicated a total of 37 hours had been spent on this matter.
debt(s) exists, the Government will reduce the awarded attorney fees in this Order to the extent

necessary to satisfy such debt(s).

       An award of $7,400.00 in EAJA attorney fees and $400.00 in costs is granted in accordance

with this Order.

       IT IS SO ORDERED.




June 29, 2021                                              Kaymani D. West
Florence, South Carolina                                   United States Magistrate Judge




                                               2
